
	
		II
		111th CONGRESS
		1st Session
		S. 1512
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To fund comprehensive programs to ensure an adequate
		  supply of nurses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nurse Training and Retention Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)America’s
			 healthcare system depends on an adequate supply of trained nurses to deliver
			 quality patient care.
			(2)Over the next 15
			 years, this shortage is expected to grow significantly. The Health Resources
			 and Services Administration has projected that by 2020, there will be a
			 shortage of nurses in every State and that overall only 64 percent of the
			 demand for nurses will be satisfied, with a shortage of 1,016,900 nurses
			 nationally.
			(3)To avert such a
			 shortage, today’s network of healthcare workers should have access to education
			 and support from their employers to participate in educational and training
			 opportunities.
			(4)With the
			 appropriate education and support, incumbent healthcare workers and incumbent
			 bedside nurses are untapped sources which can meet these needs and address the
			 nursing shortage and provide quality care as the American population
			 ages.
			3.Establishment of
			 grant program
			(a)PurposesIt
			 is the purpose of this section to authorize grants to—
				(1)address the
			 projected shortage of nurses by funding comprehensive programs to create a
			 career ladder to nursing (including Certified Nurse Assistants, Licensed
			 Practical Nurses, Licensed Vocational Nurses, and Registered Nurses) for
			 incumbent ancillary healthcare workers;
				(2)increase the
			 capacity for educating nurses by increasing both nurse faculty and clinical
			 opportunities through collaborative programs between staff nurse organizations,
			 healthcare providers, and accredited schools of nursing; and
				(3)provide training
			 programs through education and training organizations jointly administered by
			 healthcare providers and healthcare labor organizations or other organizations
			 representing staff nurses and frontline healthcare workers, working in
			 collaboration with accredited schools of nursing and academic
			 institutions.
				(b)GrantsNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Labor (referred to in this section as the Secretary) shall
			 establish a partnership grant program to award grants to eligible entities to
			 carry out comprehensive programs to provide education to nurses and create a
			 pipeline to nursing for incumbent ancillary healthcare workers who wish to
			 advance their careers, and to otherwise carry out the purposes of this
			 section.
			(c)Eligible
			 entitiesTo be eligible to receive a grant under this section an
			 entity shall—
				(1)be—
					(A)a healthcare
			 entity that is jointly administered by a healthcare employer and a labor union
			 representing the healthcare employees of the employer and that carries out
			 activities using labor management training funds as provided for under section
			 302 of the Labor-Management Relations Act, 1947 (18 U.S.C. 186(c)(6));
					(B)an entity that
			 operates a training program that is jointly administered by—
						(i)one
			 or more healthcare providers or facilities, or a trade association of
			 healthcare providers; and
						(ii)one or more
			 organizations which represent the interests of direct care healthcare workers
			 or staff nurses and in which the direct care healthcare workers or staff nurses
			 have direct input as to the leadership of the organization; or
						(C)a State training
			 partnership program that consists of non-profit organizations that include
			 equal participation from industry, including public or private employers, and
			 labor organizations including joint labor-management training programs, and
			 which may include representatives from local governments, worker investment
			 agency one-stop career centers, community based organizations, community
			 colleges, and accredited schools of nursing; and
					(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(d)Additional
			 requirements for healthcare employer described in subsection
			 (c)To be eligible for a grant
			 under this section, a healthcare employer described in subsection (c) shall
			 demonstrate—
				(1)an established
			 program within their facility to encourage the retention of existing
			 nurses;
				(2)it provides wages
			 and benefits to its nurses that are competitive for its market or that have
			 been collectively bargained with a labor organization; and
				(3)support for
			 programs funded under this section through 1 or more of the following:
					(A)The provision of
			 paid leave time and continued health coverage to incumbent healthcare workers
			 to allow their participation in nursing career ladder programs, including
			 Certified Nurse Assistants, Licensed Practical Nurses, Licensed Vocational
			 Nurses, and Registered Nurses.
					(B)Contributions to
			 a joint labor-management training fund which administers the program
			 involved.
					(C)The provision of
			 paid release time, incentive compensation, or continued health coverage to
			 staff nurses who desire to work full- or part-time in a faculty
			 position.
					(D)The provision of
			 paid release time for staff nurses to enable them to obtain a Bachelor of
			 Science in Nursing degree, other advanced nursing degrees, specialty training,
			 or certification program.
					(E)The payment of
			 tuition assistance which is managed by a joint labor-management training fund
			 or other jointly administered program.
					(e)Other
			 requirements
				(1)Matching
			 requirement
					(A)In
			 generalThe Secretary may not make a grant under this section
			 unless the applicant involved agrees, with respect to the costs to be incurred
			 by the applicant in carrying out the program under the grant, to make available
			 non-Federal contributions (in cash or in kind under subparagraph (B)) toward
			 such costs in an amount equal to not less than $1 for each $1 of Federal funds
			 provided in the grant. Such contributions may be made directly or through
			 donations from public or private entities, or may be provided through the cash
			 equivalent of paid release time provided to incumbent worker students.
					(B)Determination
			 of amount of non-federal contributionNon-Federal contributions
			 required in subparagraph (A) may be in cash or in kind (including paid release
			 time), fairly evaluated, including equipment or services (and excluding
			 indirect or overhead costs). Amounts provided by the Federal Government, or
			 services assisted or subsidized to any significant extent by the Federal
			 Government, may not be included in determining the amount of such non-Federal
			 contributions.
					(2)Required
			 collaborationEntities carrying out or overseeing programs
			 carried out with assistance provided under this section shall demonstrate
			 collaboration with accredited schools of nursing which may include community
			 colleges and other academic institutions providing Associate, Bachelor's, or
			 advanced nursing degree programs or specialty training or certification
			 programs.
				(f)ActivitiesAmounts
			 awarded to an entity under a grant under this section shall be used for the
			 following:
				(1)To carry out
			 programs that provide education and training to establish nursing career
			 ladders to educate incumbent healthcare workers to become nurses (including
			 Certified Nurse Assistants, Licensed Practical Nurses, Licensed Vocational
			 Nurses, and Registered Nurses). Such programs shall include one or more of the
			 following:
					(A)Preparing
			 incumbent workers to return to the classroom through English as a second
			 language education, GED education, pre-college counseling, college preparation
			 classes, and support with entry level college classes that are a prerequisite
			 to nursing.
					(B)Providing tuition
			 assistance with preference for dedicated cohort classes in community colleges,
			 universities, accredited schools of nursing with supportive services including
			 tutoring and counseling.
					(C)Providing
			 assistance in preparing for and meeting all nursing licensure tests and
			 requirements.
					(D)Carrying out
			 orientation and mentorship programs that assist newly graduated nurses in
			 adjusting to working at the bedside to ensure their retention post graduation,
			 and ongoing programs to support nurse retention.
					(E)Providing
			 stipends for release time and continued healthcare coverage to enable incumbent
			 healthcare workers to participate in these programs.
					(2)To carry out
			 programs that assist nurses in obtaining advanced degrees and completing
			 specialty training or certification programs and to establish incentives for
			 nurses to assume nurse faculty positions on a part-time or full-time basis.
			 Such programs shall include one or more of the following:
					(A)Increasing the
			 pool of nurses with advanced degrees who are interested in teaching by funding
			 programs that enable incumbent nurses to return to school.
					(B)Establishing
			 incentives for advanced degree bedside nurses who wish to teach in nursing
			 programs so they can obtain a leave from their bedside position to assume a
			 full- or part-time position as adjunct or full time faculty without the loss of
			 salary or benefits.
					(C)Collaboration
			 with accredited schools of nursing which may include community colleges and
			 other academic institutions providing Associate, Bachelor's, or advanced
			 nursing degree programs, or specialty training or certification programs, for
			 nurses to carry out innovative nursing programs which meet the needs of bedside
			 nursing and healthcare providers.
					(g)PreferenceIn
			 awarding grants under this section the Secretary shall give preference to
			 programs that—
				(1)provide for
			 improving nurse retention;
				(2)provide for
			 improving the diversity of the new nurse graduates to reflect changes in the
			 demographics of the patient population;
				(3)provide for
			 improving the quality of nursing education to improve patient care and
			 safety;
				(4)have demonstrated
			 success in upgrading incumbent healthcare workers to become nurses or which
			 have established effective programs or pilots to increase nurse faculty;
			 or
				(5)are modeled after
			 or affiliated with such programs described in paragraph (4).
				(h)Evaluation
				(1)Program
			 evaluationsAn entity that receives a grant under this section
			 shall annually evaluate, and submit to the Secretary a report on, the
			 activities carried out under the grant and the outcomes of such activities.
			 Such outcomes may include—
					(A)an increased
			 number of incumbent workers entering an accredited school of nursing and in the
			 pipeline for nursing programs;
					(B)an increasing
			 number of graduating nurses and improved nurse graduation and licensure
			 rates;
					(C)improved nurse
			 retention;
					(D)an increase in
			 the number of staff nurses at the healthcare facility involved;
					(E)an increase in
			 the number of nurses with advanced degrees in nursing;
					(F)an increase in
			 the number of nurse faculty;
					(G)improved measures
			 of patient quality (which may include staffing ratios of nurses, patient
			 satisfaction rates, patient safety measures); and
					(H)an increase in
			 the diversity of new nurse graduates relative to the patient population.
					(2)General
			 reportNot later than 2 years after the date of enactment of this
			 Act, and annually thereafter, the Secretary of Labor shall, using data and
			 information from the reports received under paragraph (1), submit to Congress a
			 report concerning the overall effectiveness of the grant program carried out
			 under this section.
				(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, such sums as may be necessary.
			
